Name: Commission Regulation (EC) No 1080/96 of 14 June 1996 establishing a reference method for the detection of coliforms in butter, skimmed milk powder and casein/caseinates
 Type: Regulation
 Subject Matter: processed agricultural produce;  health;  consumption;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31996R1080Commission Regulation (EC) No 1080/96 of 14 June 1996 establishing a reference method for the detection of coliforms in butter, skimmed milk powder and casein/caseinates Official Journal L 142 , 15/06/1996 P. 0013 - 0014COMMISSION REGULATION (EC) No 1080/96 of 14 June 1996 establishing a reference method for the detection of coliforms in butter, skimmed milk powder and casein/caseinates THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Commission Regulation (EC) No 2931/95 (2), and in particular Articles 6 (6), 7 (5) and 11 (3) thereof,Whereas Commission Regulation (EEC) No 2921/90 of 10 October 1990 on the granting of an aid for skimmed milk used for the production of casein and caseinates (3), as last amended by Regulation (EC) No 2547/95 (4), provides that the absence of coliforms should be detected by a method which is now considered inadequate;Whereas Commission Regulation (EC) No 454/95 of 28 February 1995 laying down detailed rules for intervention on the market in butter and cream (5), as amended by Regulation (EC) No 895/96 (6), and Commission Regulation (EC) No 322/96 of 22 February 1996 laying down detailed rules of application for the public storage of skimmed milk powder (7) provide that the reference method for the detection of coliforms shall be International Standard FIL 73A: 1985;Whereas this method is accepted internationally for the enumeration of coliforms in milk and milk products; whereas, however, it is applicable only in a modified form for the detection of coliforms in a certain product quantity;Whereas a Community reference method for the detection of coliforms based on the abovementioned standard should therefore be established;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 The reference method of analysis described in the Annex shall be applicable for the detection of the presence of coliforms in butter, skimmed milk powder and casein/caseinate.Article 2 Routine methods for the detection of coliforms may be used on condition that the results obtained are comparable with the results obtained by the reference method described in the Annex. Routine methods must in particular have a sufficient detection limit. False-negative results must not occur. If the occurrence of false-positive results cannot be excluded, any positive result has to be confirmed using the reference method.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 October 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 13.(2) OJ No L 307, 20. 12. 1995, p. 10.(3) OJ No L 279, 11. 10. 1990, p. 22.(4) OJ No L 260, 31. 10. 1995, p. 47.(5) OJ No L 46, 1. 3. 1995, p. 1.(6) OJ No L 121, 21. 5. 1996, p. 1.(7) OJ No L 45, 23. 2. 1996, p. 5.ANNEX REFERENCE METHOD FOR THE DETECTION OF COLIFORMS IN BUTTER, SKIMMED MILK POWDER AND CASEIN/CASEINATE Samples corresponding to 1 g butter are inoculated into the culture medium, if butter is tested for the presence of coliforms.Where skimmed milk powder or casein/caseinate is tested for the presence of coliforms, 0,1 g samples are inoculated into the culture medium.IDF-Standard 73A/1985, method B, is applied with the following modifications:1. Sample preparation is made according to IDF-Standard 122B/1992. For acid casein, the sample preparation procedure described in IDF-Standard 73A/1985 may be used alternatively.2. Only tubes inoculated with 1 gram samples (butter) or 0,1 gram samples (skimmed milk powder, casein/caseinate) respectively, are incubated and evaluated. No decimal dilutions are made.Evaluation of results>TABLE>RemarkColiform content: 1/10 g butter; 1/g skimmed milk powder or casein/caseinate on an average: results indicating that the requirement is fulfilled are obtained with a probability of 93 %.Coliform content: 1/g butter; 1/0,1 g skimmed milk powder or casein/caseinate on an average:results indicating that the requirement is not fulfilled are obtained with a probability of 91 %.(Assumption: Poisson-distribution)